
	
		III
		111th CONGRESS
		1st Session
		S. RES. 364
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2009
			Mrs. Shaheen (for
			 herself and Mr. Durbin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the observance of National
		  Diabetes Month.
	
	
		Whereas there are nearly 24,000,000 people in the United
			 States with diabetes and 57,000,000 with pre-diabetes;
		Whereas diabetes contributed to the deaths of over 300,000
			 people in the United States in 2007, making diabetes the seventh leading cause
			 of death;
		Whereas every minute, 3 people are diagnosed with
			 diabetes;
		Whereas each day approximately 4,384 people are diagnosed
			 with diabetes and, in 2007, approximately 1,600,000 new cases of diabetes were
			 diagnosed in people 20 years or older;
		Whereas between 1990 and 2001, diabetes prevalence in the
			 United States increased by more than 60 percent;
		Whereas over 24 percent of diabetes is undiagnosed, down
			 from 30 percent in 2005, and 50 percent 10 years ago;
		Whereas over 10 percent of adults and nearly
			 1/4 (23.1 percent) of people in the United States age 60
			 and older have diabetes;
		Whereas diabetes is a serious chronic condition that
			 affects people of every age, race, income level, and ethnicity;
		Whereas Hispanic, African, Asian, and Native Americans are
			 disproportionately affected by diabetes and suffer at rates much higher than
			 the general population;
		Whereas annually, 15,000 youth in the United States are
			 diagnosed with type 1 diabetes and approximately 3,700 youth are diagnosed with
			 type 2 diabetes;
		Whereas 1 in 3 people in the United States born in the
			 year 2000 will develop diabetes in their lifetime, and this statistic grows to
			 nearly 1 in 2 for minority populations;
		Whereas diabetes costs the United States an estimated
			 $174,000,000,000 in 2007, and $1 in every $10 spent on health care is
			 attributed to diabetes and its complications;
		Whereas approximately 1 out of every 4 Medicare dollars is
			 spent on the care of people with diabetes;
		Whereas every day 230 people with diabetes undergo an
			 amputation, 120 people enter end-stage kidney disease programs, and 55 people
			 go blind from diabetes;
		Whereas there is not yet a cure for diabetes;
		Whereas there are proven means to reduce the incidence of
			 and delay the onset of type 2 diabetes;
		Whereas people with diabetes live healthy, productive
			 lives with the proper management and treatment; and
		Whereas National Diabetes Month is celebrated in November:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Diabetes Month, including encouraging people in
			 the United States to fight diabetes through raising public awareness about
			 stopping diabetes and increasing education about the disease;
			(2)recognizes the
			 importance of early detection, awareness of the symptoms of diabetes, and the
			 risk factors for diabetes, which include—
				(A)being over the
			 age of 45;
				(B)coming from
			 certain ethnic backgrounds;
				(C)being
			 overweight;
				(D)having a low
			 physical activity level;
				(E)having high blood
			 pressure; and
				(F)a family history
			 of diabetes or a history of diabetes during pregnancy; and
				(3)supports
			 decreasing the prevalence of diabetes, developing better treatments, and
			 working toward an eventual cure in the United States through increased
			 research, treatment, and prevention.
			
